IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSHUA GLADDEN,                          §
                                         §      No. 222,2020
       Defendant Below,                  §
       Appellant,                        §
                                         §
              v.                         §     Court Below: Superior Court
                                         §     of the State of Delaware
STATE OF DELAWARE,                       §
                                         §      Cr. I.D. No. 1711001035 (K)
       Plaintiff Below,                  §
       Appellee.                         §



                           Submitted: July 20, 2020
                            Decided: July 31, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      Upon consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

      (1)    On July 6, 2020, the appellant, Joshua Gladden, filed a notice of appeal

from two Superior Court orders related to his pending motion for postconviction

relief: the court’s order denying his motion for appointment of counsel and the

court’s order denying his motion for transcripts. The Senior Court Clerk issued a

notice directing Gladden to show cause why this appeal should not be dismissed

because this Court lacks jurisdiction to entertain a criminal interlocutory appeal.
       (2)    Gladden filed a response to the notice to show cause on July 20, 2020.

Gladden’s response asserts that he is entitled to the appointment of counsel and the

transcripts of proceedings below; however, it does not address the jurisdictional

issue raised in the notice to show cause.

       (3)    It is clear from Gladden’s notice of appeal, his response to the notice to

show cause, and the relevant documents from the Superior Court record that the

Superior Court’s May 22, 2020 decisions were interlocutory orders. This Court has

no jurisdiction to review interlocutory rulings in criminal cases.1 The Superior

Court’s order denying Gladden’s motion for appointment of counsel is not

appealable as a collateral order before the entry of a final order on his motion for

postconviction relief.2 The Superior Court’s order denying Gladden’s motion for

transcripts is also not appealable as a collateral order before the entry of a final order

on his motion for postconviction relief. 3

       NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                          BY THE COURT:

                                          /s/ Tamika R. Montgomery-Reeves
                                                      Justice


1
  Del. Const. art. IV, § 11(1)(b); Gannett Co., Inc. v. State, 565 A.2d 895, 899 (Del. 1989).
2
  Harris v. State, 2013 WL 4858990, at *1 (Del. Sept. 10, 2013).
3
  Womer v. State, 1991 WL 316971, at *1 (Del. Dec. 30, 1991).